Honorable H. W. Allen      Opinion   NO,   o-2276
District Attorney
Hamilton, Texas            Re: Power of a commissioners' court
                           to call an election for the purpose
                           of voting bonds for the purchase of
                           land to be donated to A & M College
                           for an experiment station as provided
                           in Article 149 (e), Vernon's Annotated
Dear Sir:                  Statutes.

            This will acknowledge receipt of your letter of April
24,   in which you request our opinion on the following question:

           "Whether the commissioners' court has the
      power to call an election for the purpose of
      voting bonds for the purchase of land to be
      donated under Article 149 (e), Revised Civil
      Statutes,   1925."

            Section 1 of this Act authorizes and empowers the
Board of Directors of the Agricultural & Mechanical College
of Texas to establish and maintain a horticultural experiment
station at some point within the limits of Brown, Callahan,
Comanche, Eastland, Erath or any other county in the West
Texas Cross Timber Section of Texas, for the purpose of making
scientific investigations and experiments in the production
of fruits and berries, grapes, nuts and farm crops, and for
the fertilization and conservation of soils in the West Texas
Cross Timberland area, and for conducting scientific
experiments in poultry raising, dairying and bee culture,   and
for the purpose of studying the other impending horticultural
and agrioultural   problems of that section.

          Section 2 authorizes the Board of Directors to
accept donations of land for the establishment of such station.

     Section 4 provides that said station shall not be estab-
lished unless there be contributed to the use and benefit
of said college money or other property or lands suitable for
said station. There is no power conferred in this article
which would authorize the issuance of bonds by a county for
the purpose of purchasing such lands. Therefore, we must
look elsewhere in the laws for this authority if any exists.
Hon., H. W. Allen, page 2   (o-2276)



          Article 718 of Chapter 2, Title 22, of Vernon's
Annotated Statutes, enumerates the purposes f'or which the
bonds of a county may lawfully be issued, such purposes being
as follows:

          1.   To erect the county courthouse and jail,
               or either;
          2.   To purchase suitable sites within the
               county and construct buildings thereon to
               provide homes or schools for dependent and
               delinquent boys and girls, or for either;

          3.   To establish county poorhouses on farms in
               the county;

          4.   To purchase and construct bridges for public
               purposes within the county or across a
               stream that constitutes the boundary line of
               a county;

          5.   To improve and maintain the public roads in
               the county,

          It is manifest that the purpose for which Comanche
County seeks to issue bonds is not contained within the fore-
going enumerations.

          The power to issue bonds is not inherent in the
county, nor is such power to be implied. The established
doctrine in this State from early times is to the effect that
the authority to issue negotiable securities or bonds does
not exist unless expressly conferred by law. See Lasater vs.
Lopez, 217 S.W. 373, Robertson vs. Breedlove, 61 Tex, 316, San
Patricia County vs. McClane, 44 Tex. 392" It is likewise
settled law that a commissioners' court has only such powers
as are conferred by law.

          You are, therefore, advised that in our opinion the
Commissioners' Court of Comanche County is without power to
call an election for the purpose of voting upon bonds of the
nature sought to be issued"

          Having reached the conclusion that such bonds cannot
lawfully be issued for the purpose stated, we do not consider
it necessary that we pass upon the validity of a donation
Hon. H. W. Allen, page 3 (~-2276)



of public property as contemplated by your question.

          Trusting that the foregoing satisfactorily answers
your inquiry, we are



                                    Yours very   truly,

                                    ATTORNEY GENERAL OF TEXAS



                                    By   /a/ Clarence E. Crowe
                                         Clarenoe E. Crowe
                                         Assistant
CEC-s
cs
                   APPROVED MAY lo,1940

                   /s/ Gerald C. Mann

                   ATTORNEY GENERAL OF TEXAS




                   APPROVED
                    OPINION
                  COMMITTEE

                  By   BWB
                       Chairman